Name: Commission Regulation (EEC) No 636/90 of 15 March 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 3 . 90 Official Journal of the European Communities No L 69/55 COMMISSION REGULATION (EEC) No 636/90 of 15 March 1990 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic: Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (; ), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 268/90 (4), as last amended by Regulation (EEC) No 51 1 /90 (^ ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 268/90 to Article 1 The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15. O OJ No L 197, 26: 7. 1988, p. 11 . (3) OJ No L 201 , 27 . 7. 1988, p. 2 . (4) OJ No L 30, 1 . 2. 1990, p. 37. O OJ No L 53, 1 . 3 . 1990, p. 55. No L 69/56 Official Journal of the European Communities 16. 3 . 90 ANNEX to the Commission Regulation of 15 March 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period \  Spain 0,000 27,753 27,753  Portugal 19,826 27,753 0 27,753  another Member State 19,826 27,753 27,753 Seed processed in first period \  Spain 0,000 27,738 27,738  Portugal 19,811 - 27,738 0 27,738 -  another Member State 19,811 27,738 27,738 Seed processed in second period  Spain 0,000 28,374 28,374  Portugal 20,447 28,374 0 28,374  another Member State 20,447 28,374 28,374 Seed processed in third period  Spain 0,000 28,184 28,184  Portugal 20,257 28,184 0 28,184  another Member State 20,257 28,184 28,184 Seed processed in fourth period I  Spain 0,000 28,184 28,184  Portugal 20,257 28,1 84" 0 28,184  another Member State 20,257 28,184 28,184 Seed processed in fifth period  Spain 0,000 27,976 27,976  Portugal 20,049 27,976 0 27,976  another Member State 20,049 27,976 27,976 (*) Special aid.